SAYRE, J.
The point taken against the chancellor’s decree is that he gave effect to a deed of the homestead which was acknowledged before a notary who was at the time a stockholder and officer of the grantee corporation. There were two acknowledgments, one in the form used in connection with ordinary conveyances, the other in the form required in the case of conveyances of the homestead by the wife. The execution of the instrument was proved by the deposition of the notary, whose certification of the acknowledgment was .thus properly allowed to stand for his attestation as a witness. — N. C. & St. L. Ry. v. Hammond, 104 Ala. 193, 15 South. 935. As for the separate acknowledgment of the wife, that was not necessary, because the title to the homestead was in her. Under the decisions of this court, the wife’s examination and acknowledgment separate and apart from the husband is necessary only when the title is in the husband.- — Weiner v. Sterling, 61 Ala. 98; Dawson v. Burrus, 73 Ala. 111; Campbell v. Nobie, 145 Ala. 233, 41 South. 745.
There is no error in the record.
Affirmed.
Dowdell, (\ J., and McClellan and Somerville, JJ., concur.